* Rehearing denied 186 So. 365.
The issues tendered here, except as to the amount, are identical with those involved in the matter of Alice Lee Grosjean, Collector of Revenue of the State of Louisiana v. Valloft  Dreux, Inc., 185 So. 711, decided by us this day. In this case there is no contention that there was a fire loss, though, with this single exception, every contention made there is presented here.
For the reasons therein given, it is ordered, adjudged and decreed that the judgment appealed from be and it is affirmed at the cost of appellant.
Affirmed.